Citation Nr: 0205167	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-29 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from August 1958 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO), which denied entitlement to 
service connection for the cause of the veteran's death and 
Chapter 35 benefits eligibility.

A November 1998 "Travel Board" hearing was held before the 
undersigned Board member in Montgomery, Alabama.  In a March 
19, 2001 decision, the Board denied service connection for 
the cause of the veteran's death.  Subsequently, appellant 
appealed the Board's March 19, 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
subsequent Order, the Court vacated said March 19, 2001 Board 
decision to the extent it had denied service connection for 
the cause of the veteran's death; and dismissed as abandoned 
the denial of Chapter 35 benefits eligibility.  

In said Order, the Court referred to appellant's motion for 
remand as premised on a legal theory of entitlement that the 
service-connected post-traumatic stress disorder contributed 
to the cause of death; and in referring to the VA Secretary's 
response to that motion, the Court stated that the appellee's 
response raised objection to a remand based on that 
particular theory of entitlement.  In said Order, the Court 
pointed out that on July 9, 2001, the VA amendment to 
38 C.F.R. § 3.309(e), that added diabetes mellitus to the 
list of diseases subject to presumptive service connection 
based on exposure to herbicides, took effect and that the 
appellant and appellee agreed that a remand for 
readjudication was appropriate on that basis; and the Court 
stated that the claim should be readjudicated under all 
theories asserted by the appellant.  

In the decision herein, the Board has determined that service 
connection for the cause of the veteran's death is warranted 
based on presumptive service connection for diabetes under 
the recent regulatory amendment, as will be explained in 
detail below.  Consequently, a discussion of other legal 
theories of potential entitlement would serve no useful 
purpose now that the appellate issue is moot.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1966 to June 
1967.  

2.  The veteran's death in December 1995 was listed on the 
certificate of death as caused by acute coronary 
insufficiency due to coronary artery disease.  

3.  At the time of death, service connection was in effect 
for disabilities that included post-traumatic stress disorder 
but not cardiovascular disease or diabetes mellitus.  

4.  During the veteran's lifetime, he had Type 2 diabetes 
mellitus.  The veteran's diabetes is now considered a 
service-connected disease by the Board's decision herein on 
the basis that the diabetes may be presumed due to herbicide 
exposure in Vietnam.  

5.  The evidence of record includes medical opinion relating 
the veteran's fatal cardiovascular disease to his diabetes.  

6.  It has been shown, by competent evidence, that a service-
connected disability likely played a material role in his 
death or hastened his death.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus may be presumed due to herbicide 
exposure in Vietnam and to have been incurred in service.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309(e) (2001).  

2.  A service-connected disease caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the allowance of service connection for the cause 
of the veteran's death by the Board's decision herein, the 
evidentiary record is obviously adequate.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Under 38 C.F.R. § 3.307(a)(6)(iii) (2001), a veteran who 
served in Vietnam between January 9, 1962 and May 7, 1975, 
and has a disease listed under 38 C.F.R. § 3.309(e) is 
presumed to have had exposure to a herbicide agent during 
service and may be service connected for that disease, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  As was pointed out in the Court 
Order vacating said March 19, 2001 Board decision, on July 9, 
2001, the VA amended 38 C.F.R. § 3.309(e) by adding Type 2 
diabetes mellitus to the list of diseases subject to 
presumptive service connection based on exposure to 
herbicides.   

This amended regulation implemented a determination by the 
Secretary of Veterans Affairs that there is a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of Type II diabetes.  See 66 Fed. Reg. 23,166-
23,169 (May 8, 2001).  See also 38 U.S.C.A. § 1116 as 
amended.  The Board will apply the amended law and regulation 
cited above, since from an evidentiary proof perspective, 
this presumptive service connection version is clearly more 
favorable to the appellant's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (where law or regulation is 
amended while a case is pending, the version most favorable 
to the claimant will apply).  

The evidentiary record reveals that the veteran was initially 
diagnosed with diabetes mellitus in the early 1970's as an 
adult, and insulin-dependent diabetic complications 
subsequently resulted.  The veteran's exposure to a herbicide 
agent during service is conceded, since he had service in 
Vietnam, was diagnosed during his lifetime with diabetes (a 
presumptive disorder now), and there is no affirmative 
evidence to rebut the presumption.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, the veteran's diabetes is now 
considered a service-connected disease by the Board's 
decision herein, on the basis that his adult-onset diabetes 
(Type 2) is presumed due to herbicide exposure in Vietnam.  

A remaining question is whether there is any credible, 
competent evidence indicating that a service-connected 
disability either caused or contributed substantially or 
materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 and 38 C.F.R. § 3.312.  The veteran's death in 
December 1995 at age 56 was listed on the certificate of 
death as caused by acute coronary insufficiency due to 
coronary artery disease.  During his lifetime, he had been 
extensively treated for numerous disabilities that included 
hypertensive cardiovascular disease, status-post coronary 
artery bypass graft, and diabetes mellitus with peripheral 
neuropathy.  

Since certain private medical evidence of record suggested a 
relationship between the veteran's service-connected post-
traumatic stress disorder and his death from cardiovascular 
disease, the Board remanded the case in April 1999 for 
additional VA medical opinion.  In a May 1999 written 
statement, a private physician opined that the veteran's 
coronary insufficiency was exacerbated and accelerated by his 
diabetes, hyperlipidemia, and high blood pressure; and that 
the stress of post-traumatic stress disorder combined with 
the above disorders to accelerate his coronary disease and 
ultimate demise.  He further stated that the post-traumatic 
stress disorder combined, aided, and lent assistance to the 
veteran's death, but that his death was multifactoral with 
all of these factors contributing to the premature 
progression of his coronary disease.  

In an April 2000 medical opinion, a VA physician examined the 
medical records and explained that atherosclerosis was a 
process in which there is an accumulation of fatty materials 
within the arterial system of the heart leading to an 
atherosclerotic lesion comprised of a lipid-rich core; and 
that atherosclerosis was influenced by many factors, 
including hypertension, diabetes, hyperlipidemia, 
hypercholesterolemia, and some infections and viruses.  After 
further describing the process of atherosclerosis, the 
physician noted that stress per se did not play a part in the 
development of the disease.  He noted that once the plaque 
was formed, there were other factors which could lead to the 
formation of a thrombus including mental stress, fluctuations 
in blood pressure, and physical activity; but again noted 
that stress played no part in the process of atherosclerosis.  
He noted that the veteran had the major risk factors for 
atherosclerosis, specifically being male with hypertension, 
Type II diabetes mellitus, and hyperlipidemia.  He concluded 
that stress did not aggravate the process but if 
atherosclerotic plaque was present, stress could cause it to 
rupture and cause a myocardial infarction.  

A substantial positive piece of evidence is an April 2000 
medical opinion by a VA psychiatrist, which stated that the 
veteran's metabolic problems (diabetes mellitus), not the 
post-traumatic stress disorder symptoms, caused the 
atherosclerosis problem that led to his death.  In an October 
2000 medical opinion, another VA psychiatrist concluded that, 
after extensive review of the veteran's claims file, the 
veteran's history of hypertension, diabetes, high 
cholesterol, high triglycerides, coronary artery disease, and 
atherosclerosis were the main contributing factors in his 
death.

Based in part on the medical opinions of record and the 
recent statutory/regulatory amendment listing diabetes as a 
presumptive service-connected disease on the basis of 
herbicide exposure in Vietnam, the Board concludes that it is 
at least as likely as not that the veteran's Type 2 diabetes 
mellitus (now considered a section 3.309(e) presumptive 
service-connected disease by the Board's decision herein) 
either caused or contributed substantially or materially to 
cause his fatal cardiovascular disease.  Thus, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1116, 1310; 38 C.F.R. §§ 3.307, 3.309(e), 
3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

